297 S.W.3d 932 (2009)
STATE of Missouri, Respondent,
v.
Travis S. MIDGYETT, Appellant.
No. WD 69177.
Missouri Court of Appeals, Western District.
December 8, 2009.
Craig A. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: MARK D. PFEIFFER, Presiding Judge, and KAREN KING MITCHELL and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM.
Travis S. Midgyett appeals the trial court's judgment convicting him, after a jury trial, of one count of attempted robbery in the first degree in violation of section 564.011, RSMo 2000, and murder in the second degree in violation of section 565.021, RSMo 2000. On appeal, he presents two points. We affirm in this per curiam order issued pursuant to Rule 30.25(b).